Clarke; J::
.The facts are .similar ,to those in People ex rel. Holmstrom, v. I. D. B. B. Union (164 App. Div. 267), handed down herewith, relator having been included, in' the. same charges .and *272tried at the same time as Holmstrom. Without passing upon the question as to this relator, whether the charges were substantial and whether there was any evidence to sustain them, for the reasons there set forth, the order' appealed from should be reversed, with ten dollars costs and disbursements, and the motion for a peremptory writ of mandamus requiring his reinstatement granted with ten dollars costs.
Ingraham, P. J., Soott, Dowling and Hotchkiss, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.